USDC IN/ND case 1:19-cv-00504-HAB-SLC document 56 filed 09/02/20 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

DAVETTA CHAMBERS, et al.,       )
                                )
      Plaintiffs,               )
                                )
v.                              )                    Cause No. 1:19-CV-504-HAB
                                )
SUE PUFF, MARY BROWN, PHOENIX )
INSTITUTE, INC., RHODA NICKI    )
CRANFILL, DEPARTMENT OF CHILD )
SERVICES, AND STATE OF INDIANA, )
                                )
      Defendants.               )

                                     OPINION AND ORDER

       After this case was removed from state court, Plaintiffs filed an Amended Complaint

adding as defendants Rhoda Nicki Cranfill, the Indiana Department of Child Services, and the

State of Indiana (the “State Defendants”). (See ECF No. 34). State Defendants now move, pursuant

to Federal Rule of Civil Procedure 12(b)(6), to dismiss them from this lawsuit on the basis that the

Amended Complaint fails to state a claim upon which relief can be granted. (ECF No. 46). State

Defendants assert that none of the federal remedies apply to them and, in any event, they enjoy

Eleventh Amendment immunity from suit. The Court agrees with State Defendants, and their

motion to dismiss will be granted.

A.     Factual Background

       In ruling on a Rule 12(b)(6) motion, the court accepts as true all well-pleaded facts in the

Plaintiffs’ complaint and draws all reasonable inferences from those facts in the Plaintiffs’ favor.

Active Disposal, Inc. v. City of Darien, 635 F.3d 883, 886 (7th Cir. 2011). As State Defendants

note, the Amended Complaint is light on allegations against them. Plaintiffs allege that Defendant

Cranfill “is employed as the Department of Child Services Foster Care Consultant, Southwest –
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 56 filed 09/02/20 page 2 of 8


Regions 8, 13, 16, 17, Indiana Department of Child Services, Central Office, for the State of

Indiana.” (ECF No. 34 at 2, ¶8). Defendant Cranfill is mentioned only one additional time; it is

alleged that she, along with Defendants Brown and Puff, engaged in a conspiracy to interfere with

Plaintiffs’ foster care licenses. (Id. at 3, ¶12).

B.      Legal Discussion

1.      Motion to Dismiss Standard

        To survive a Rule 12(b)(6) motion, the complaint must not only provide the defendant with

fair notice of a claim’s basis but must also establish that the requested relief is plausible on its face.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). The allegations in the complaint must be “enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. At the same time, the plaintiff need not plead legal

theories; it is the facts that count. Hatmaker v. Mem’l Med. Ctr., 619 F.3d 741, 743 (7th Cir. 2010).

2.      Plaintiffs Have No Cognizable Claim Against State Defendants

        The Amended Complaint plainly states that this action is brought “under 42 U.S.C. §1981,

42 U.S.C. §1983 and 42 U.S.C. §1985.” Of course, these are not legal theories in and of

themselves. Unfortunately, the precise legal theory upon which Plaintiffs proceed is difficult to

discern. The Amended Complaint includes references to state law torts (ECF No. 34 at 2, ¶11),

conspiracy (Id. at 3, ¶12), breach of medical privacy statutes (Id. at 4, ¶14), and violations of civil

rights (Id. at 4, ¶19). The filings related to State Defendants’ Motion to Dismiss provide little more

clarity. Plaintiffs’ Memorandum in Opposition (ECF No. 51) is a veritable horn of plenty of legal

concepts, none of which arise to the level of a legal claim. The Memorandum discusses the

standard for holding private individuals responsible as state actors (Id. at 4, 7), an individual’s




                                                     2
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 56 filed 09/02/20 page 3 of 8


property interest in his employment (Id. at 6–7), and the state’s duty to monitor children in its

custody (Id. at 11), among others.

        Despite this somewhat scattershot presentation, the Court believes that it has sussed the

gist of Plaintiffs’ complaint. At base, Plaintiffs claim that the Defendants engaged in a conspiracy

to deny them due process with respect to Plaintiffs’ foster care licenses. While the facts of the

conspiracy are sparse, it appears that Plaintiffs believe that Defendants, acting in concert,

interfered with the processes necessary for Plaintiffs to continue their licensure as foster parents

by, among other things, delaying paperwork, preventing access to training, and making false

statements. (ECF No. 34 at 3).

        The first issue that must be determined seems straightforward: who are the State

Defendants? This simple exercise in reading has been complicated in this case by Plaintiffs’ filings.

In response to the motion to dismiss, Plaintiffs assert that Defendant Cranfill has been sued “in her

official, and her individual, capacity.” Having reviewed the Amended Complaint, the Court

disagrees.

        Where, as in this case, the complaint does not specify whether defendants are being sued

in their individual or their official capacities, the court ordinarily will construe the complaint as

raising only official capacity claims. See Stevens v. Umsted, 131 F.3d 697, 706 (7th Cir. 1997).

Plaintiffs make no specific identification in their Amended Complaint. However, in the paragraph

identifying Defendant Cranfill, they identify her through her employment with the state. (ECF No.

34 at 2, ¶8). Moreover, the allegations in the Amended Complaint implicate Defendant Cranfill’s

employment with the Department of Child Services. With no allegation of individual liability

evident in the Amended Complaint, the Court construes the allegations against Defendant Cranfill

to be in her official capacity.



                                                 3
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 56 filed 09/02/20 page 4 of 8


       The court recognizes its discretion to interpret a claim as against an official in his or her

individual capacity if the actions of the parties, since the filing of the complaint, demonstrate that

they assume this to be the case. See Stevens, 131 F.3d at 706. The parties’ conduct in this case

suggests they did not make this assumption, however. State Defendants are all represented by the

same attorneys: the office of the Indiana Attorney General. If Defendant Cranfill anticipated that

she had individual liability, she may very well have sought independent counsel. See Nanda v. Bd.

of Trustees of Univ. of Ill., 219 F.Supp.2d 911, 915 (N.D. Ill. 2001). This Court is not inclined to

find an individual claim where one has not been pled or anticipated by the parties. As such, the

Court finds that Defendant Cranfill has been sued in her official capacity only.

       This determination largely resolves the remaining issues presented in the motion to dismiss.

State Defendants cannot be sued under 42 U.S.C. § 1981 since it does not create a private right of

action against state actors. Campbell v. Forest Preserve Dist. Of Cook Cty., Ill., 752 F.3d 665, 671

7th Cir. 2014). Rather, 42 U.S.C. § 1983 is “the exclusive remedy for violations of § 1981

committed by state actors.” Id.

       A discussion of the limits of § 1981 liability buries the lede, however. The real problem

with Plaintiffs’ Amended Complaint as it pertains to State Defendants is the issue of Eleventh

Amendment immunity. The Eleventh Amendment provides: “The Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State.” U.S. Const. amend. XI. The Eleventh Amendment not only bars suits against states

in federal court brought by citizens of another state, but also suits brought by citizens of the state.

Hans v. Louisiana, 134 U.S. 1, 10 (1890). The Supreme Court has stated that “[t]his express

constitutional limitation denies to the federal courts authority to entertain a suit brought by private



                                                  4
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 56 filed 09/02/20 page 5 of 8


parties against a state without its consent.” Ford Motor Co. v. Department of Treasury of Ind., 323

U.S. 459, 464 (1945). This immunity rests on a two-part supposition: (1) “each State is a sovereign

entity in our federal system,” and (2) “it is inherent in the nature of sovereignty not to be amenable

to the suit of an individual without consent.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54

(1996) (quoting Hans, 134 U.S. at 10).

        Plaintiffs’ claims against State Defendants are claims against the state of Indiana and its

agency, the Department of Child Services; Eleventh Amendment immunity applies. However,

there are three exceptions to the immunity: suits against state officials seeking only prospective

equitable relief, Ex parte Young, 209 U.S. 123, 159–60 (1908); where Congress has abrogated a

state’s immunity through an unequivocal exercise of valid legislative power, Alden v. Maine, 527

U.S. 706, 756 (1999); and a state’s waiver of immunity and consent to suit in federal court. See

College Savings Bank v. Flor. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 675

(1999); see also Lapides v. Bd. of Regents of Univ. System of Geor., 535 U.S. 613 (2002) (state’s

removal of suit to federal court amounted to waiver of Eleventh Amendment immunity in that

suit). Plaintiffs assert the first exception here.

        The Court finds at least two problems with Plaintiffs’ assertion of the Ex parte Young

exception. First, as State Defendants point out, there is no demand for prospective, equitable relief

anywhere in the Amended Complaint. Instead, the Amended Complaint seeks only monetary

damages. (ECF No. 34 at 5, ¶¶21–24). Absent a complete re-write of Plaintiffs’ prayer for relief,

there is no textual basis for applying Ex parte Young to the Amended Complaint.

        That said, even a claim for prospective relief would fail to invoke the Ex parte Young

exception here. The Ex parte Young doctrine “allows private parties to sue individual state officials

for prospective relief to enjoin ongoing violations of federal law.” MCI Telecomms. Corp. v. Ill.



                                                     5
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 56 filed 09/02/20 page 6 of 8


Bell Tel. Co., 222 F.3d 323, 337 (7th Cir. 2000) (citations omitted). There is a longstanding

rationale that underlies this doctrine: “[B]ecause an unconstitutional legislative enactment is

‘void,’ a state official who enforces that law ‘comes into conflict with the superior authority of the

Constitution,’ and therefore is ‘stripped of his official or representative character and is subjected

in his person to the consequences of his individual conduct.’” Va. Office for Prot. & Advocacy v.

Stewart, 563 U.S. 247, 254 (2011) (quoting Ex parte Young, 209 U.S. at 159–60). To determine

whether a state actor may be so stripped of the official character of their positions, the Court “‘need

only conduct a straightforward inquiry into whether the complaint alleges an ongoing violation of

federal law and seeks relief properly characterized as prospective.’” Ind. Prot. & Advocacy Servs.

v. Ind. Family & Soc. Servs. Admin., 603 F.3d 365, 371 (7th Cir. 2010) (quoting Verizon Md., Inc.

v. Pub. Serv. Comm'n of Md., 535 U.S. 635, 645 (2002)).

       It is the “ongoing” requirement that dooms Plaintiffs’ Amended Complaint. To the extent

that the Amended Complaint alleges a constitutional violation it was not the revocation of

Plaintiffs’ foster care licenses as such, but, instead, the fact that the revocation was accomplished

without due process. Cf. Zinermon v. Burch, 494 U.S. 113, 126 (1990). However, that allegedly

defective process has already been completed. As Plaintiffs stated in their briefing to the Court,

“the evidence will show each plaintiff was injured from the completed conspired scheme through

joint efforts of these co-Defendants.” (ECF No. 51 at 5). The upshot is that the allegations against

State Defendants refer to, at most, a past rather than ongoing violation of federal law. The

allegations, then, do not fit within the narrow exception of Ex parte Young, and are barred by the

Eleventh Amendment. State Defendants’ Motion to Dismiss is well-taken and will be granted.




                                                  6
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 56 filed 09/02/20 page 7 of 8


3.     Plaintiffs will be Given an Opportunity to Amend

        Seemingly recognizing the legal flaws in their Amended Complaint, Plaintiffs repeatedly

request the opportunity to file a second amended complaint in their brief. (ECF No. 51 at 1, 2, 4,

13). With the Amended Complaint dismissed, Plaintiffs no longer have a right to amend their

complaint as a matter of course. See Fed.R.Civ.P. 15(a)(1) (right to amend expires 21 days after

service of defendant’s motion to dismiss under Rule 12(b)). Ordinarily, however, a plaintiff whose

original complaint has been dismissed under Rule 12(b)(6) should be given at least one opportunity

to try to amend her complaint before the entire action is dismissed. The Seventh Circuit has said

this repeatedly. E.g., Luevano v. Wal–Mart Stores, Inc., 722 F.3d 1014, 1024 (7th Cir. 2013);

Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir. 2010); Foster v. DeLuca, 545 F.3d 582, 584

(7th Cir. 2008); Barry Aviation Inc. v. Land O'Lakes Municipal Airport Comm'n, 377 F.3d 682,

687 & n. 3 (7th Cir. 2004) (collecting cases). Rule 15(a)(2) governs when court approval is needed

to amend a pleading: “The court should freely give leave [to amend] when justice so requires.” See

generally Foman v. Davis, 371 U.S. 178, 182 (1962) (reversing denial of leave to amend by citing

to Rule 15(a)(2)’s mandate to freely give leave to amend and stating “this mandate is to be

heeded”).

       Where it is clear that the defect cannot be corrected so that amendment is futile, it might

do no harm to deny leave to amend and to enter an immediate final judgment, just as when an

amendment has been unduly delayed or would cause undue prejudice to other parties. See, e.g.,

Airborne Beepers & Video, Inc. v. AT & T Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007); James

Cape & Sons Co. v. PCC Construction Co., 453 F.3d 396, 400–01 (7th Cir. 2006); see also Foman,

371 U.S. at 182 (leave to amend may be denied based on futility, undue delay, undue prejudice, or




                                                7
USDC IN/ND case 1:19-cv-00504-HAB-SLC document 56 filed 09/02/20 page 8 of 8


bad faith). However, those situations are “rare.” Runnion ex rel. Runnion v. Girl Scouts of Greater

Chi. and N.W. Ind., 786 F.3d 510, 520 (7th Cir. 2015).

       The Court finds the amendment question to be a close one. For the reasons set forth above,

the Court seriously doubts whether Plaintiffs can state a claim against State Defendants that would

avoid an Eleventh Amendment issue. And even if they could, they would be left with the

fundamental issue of the state not being a “person” for the purposes of § 1983. Will v. Mich. Dep.

of State Police, 491 U.S. 50, 71 (1989). Plaintiffs have also signed the Amended Complaint under

oath (ECF No. 34 at 6-8), leaving them little room to make broad amendments to the factual basis

for their complaint. These are significant hurdles, ones that Plaintiffs likely cannot surmount.

       Left to its own devices, the Court would likely deny Plaintiffs the right to amend. However,

that decision would “carr[y] a high risk of being deemed an abuse of discretion.” Runnion, 786

F.3d at 518. The Court sees little utility in exposing the parties to a lengthy and costly appeal, only

to have the case remanded to the pleading stage. As such, the Court will permit Plaintiffs one more

try to state a claim. The Court implores Plaintiffs to carefully consider the issues set forth in this

Opinion and give thought as to whether they have a claim that can be pursued against State

Defendants in this forum.

C.     Conclusion

       For the foregoing reasons, State Defendants’ Motion to Dismiss (ECF No. 46) is

GRANTED. Plaintiffs are ORDERED to file any further amended complaint on or before

September 16, 2020.

       SO ORDERED on September 2, 2020.

                                                s/ Holly A. Brady
                                               JUDGE HOLLY A. BRADY
                                               UNITED STATES DISTRICT COURT



                                                  8
